Case 5:18-cv-02153-DMG-SP Document 64 Filed 09/16/19 Page 1 of 6 Page ID #:583




   1 Paul R. Kiesel, State Bar No. 119854
       kiesel@kiesel.law
   2 Jeffrey A. Koncius, State Bar No. 189803
   3   koncius@kiesel.law
     Melanie Meneses Palmer, State Bar No. 286752
   4   palmer@kiesel.law
     KIESEL LAW LLP
   5 8648 Wilshire Boulevard
     Beverly Hills, California 90211-2910
   6 Tel.: (310) 854-4444
   7 Fax: (310) 854-0812
   8 F. Jerome Tapley [admitted Pro Hac Vice]
       jtapley@CoryWatson.com
   9 Ryan Lutz [admitted Pro Hac Vice]
  10   rlutz@CoryWatson.com
     Adam W. Pittman [admitted Pro Hac Vice]
  11   apittman@CoryWatson.com
     CORY WATSON, P.C.
  12 2131 Magnolia Avenue South
     Birmingham, Alabama 35205
  13 Tel.: (205) 328-2200
  14 Fax: (205) 324-7896
  15 [Additional attorneys listed on signature page]
  16 Attorneys for Plaintiffs SCOTT PECKERAR
     and SAMANTHA PECKERAR, on behalf of
  17 themselves and all others similarly situated
  18                       UNITED STATES DISTRICT COURT
  19                     CENTRAL DISTRICT OF CALIFORNIA
  20
     SCOTT PECKERAR and SAMANTHA                 Case No. 5:18-cv-02153-DMG-SP
  21 PECKERAR, on behalf of themselves
     and all others similarly situated,          CLASS ACTION
  22
                                                 PLAINTIFFS’ OPPOSITION TO
  23              Plaintiffs,                    GENERAL MOTORS LLC’S EX
                                                 PARTE APPLICATION TO
  24                     v.                      EXTEND TIME TO RESPOND TO
                                                 PLAINTIFFS’ SECOND AMENDED
  25                                             COMPLAINT
       GENERAL MOTORS LLC,
  26
                   Defendant.
  27
  28
                                                         PLAINTIFFS’ OPPOSITION TO GENERAL
                                                        MOTORS LLC’S EX PARTE APPLICATION
Case 5:18-cv-02153-DMG-SP Document 64 Filed 09/16/19 Page 2 of 6 Page ID #:584




   1        Plaintiffs filed their Second Amended Class Action Complaint on August 16,
   2 2019, (ECF No. 58), addressing shortfalls identified by the Court in its order
   3 granting and denying in part GM’s motion to dismiss, (Order, ECF No. 57). GM’s
   4 responsive pleading was due on August 30, 2019. Fed. R. Civ. P. 15(a)(3). At GM’s
   5 request, Plaintiffs granted GM the professional courtesy of an extension until
   6 September 17. (Order, ECF No. 60).
   7        Now, one month since the filing of the Second Amended Complaint, “General
   8 Motors has decided that a defect which relates to motor vehicle safety exists in” the
   9 Class Vehicles (Ex. 1, “GM Recall Center”) attributable to “a specific vacuum
  10 brake assist pump design,” (Ex. 2, NHTSA “Safety Recall Report”). GM’s Safety
  11 Recall applies to approximately 3.46 million U.S. vehicles, including apparently all
  12 Class Vehicles identified in Plaintiffs’ SAC. (ECF No. 58 ¶ 100). GM’s recall
  13 vindicates Plaintiffs, and confirms the allegations they made in October of 2018.
  14 (See ECF No. 1, ¶ 3) (“The irreparable and defective braking system supplied in all
  15 of the Class Vehicles features a defective design that is prone to sudden and
  16 unexpected loss of vacuum in the brake booster, requiring replacement of the brake
  17 booster and/or the system’s vacuum pump.”). GM has known about this defective
  18 design for at least four years. (Order, ECF No. 57, p. 5) (“Plaintiffs allege that the
  19 braking defect in various 2014-2016 model year vehicles … were identified in the
  20 February 2015, June 2016, and March 2017 TSBs”). GM now confirms what
  21 Plaintiffs have already alleged: “If the vacuum level drops, customers may
  22 experience increased brake pedal effort, hard brake pedal, and/or potentially
  23 increased stopping distance.” Ex. 2.
  24        Notably, the recall does not address the actual faulty design that Plaintiffs
  25 contend should have been disclosed to the Plaintiffs and all consumers in California.
  26 Instead, the recall applies a software update to “improve how the system utilizes the
  27 hydraulic brake boost function” after the defective vacuum pump fails. (Ex. 2). As a
  28 result, even this Safety Recall cannot remedy GM’s consumer fraud—GM has
                                                1           PLAINTIFFS’ OPPOSITION TO GENERAL
                                                           MOTORS LLC’S EX PARTE APPLICATION
Case 5:18-cv-02153-DMG-SP Document 64 Filed 09/16/19 Page 3 of 6 Page ID #:585




   1 knowingly sold millions of vehicles with defectively designed brake vacuum assist
   2 pumps for years, never told consumers, and will continue to let putative class
   3 members experience the resulting vacuum pump failures. Plaintiffs’ counsel have
   4 been informed that the NHTSA investigation remains open.
   5         GM’s ex parte application misleadingly implies that the Safety Recall was
   6 initiated by NHTSA, and that GM was therefore caught by surprise. But “[o]n
   7 August 29, 2019, GM’s Safety & Field Action Decision Authority decided to
   8 conduct a safety recall … .” Ex. 2, p. 4 (emphasis added). See also Ex. 2 at 4
   9 (detailing timeline of the NHTSA investigation and GM’s Safety Recall).
  10         GM states that it “was prepared to respond to the SAC” by its own deadline
  11 until NHTSA announced GM’s own recall. (Mot., ECF No. 62, emphasis added). In
  12 seeking a delay, GM asserts that it “could not have made this request earlier,” (ECF
  13 No. 62), yet provides the Court with absolutely no explanation why that could
  14 possibly be the case. Plaintiffs have demonstrated GM’s knowledge of the
  15 admittedly defective design since their Class Action Complaint was filed in October
  16 of 2018; NHTSA opened an investigation back in November of 2018 (Ex. 2 at 4);
  17 the same vehicles were already recalled by GM in Canada on July 12, 2019 1 (See
  18 SAC, ECF No. 58, ¶ 41); and GM reopened its previously closed internal
  19 investigation on July 18, 2019 prior to issuing this Safety Recall (Ex. 2 at 4).
  20         Ex parte applications are solely for extraordinary relief and should be used
  21 with discretion. See Mission Power Engineering Co. v. Continental Casualty Co.,
  22 883 F. Supp. 488 (C.D. Cal. 1995). Despite this Court’s standing guidance, 2 GM has
  23 not exercised such discretion (yet still cites Mission Power in its moving papers).
  24         What showing is necessary to justify ex parte relief? First, the evidence
             must show that the moving party’s cause will be irreparably prejudiced
  25
  26   1
        See http://gmauthority.com/blog/2019/07/gm-recall-issued-for-bad-brake-pump-
  27 after-transport-canada-probe/.
     2
  28 See https://www.cacd.uscourts.gov/honorable-dolly-m-gee.
                                                  2          PLAINTIFFS’ OPPOSITION TO GENERAL
                                                            MOTORS LLC’S EX PARTE APPLICATION
Case 5:18-cv-02153-DMG-SP Document 64 Filed 09/16/19 Page 4 of 6 Page ID #:586




   1        if the underlying motion is heard according to regular noticed motion
            procedures. Second, it must be established that the moving party is
   2
            without fault in creating the crisis that requires ex parte relief, or that
   3        the crisis occurred as a result of excusable neglect.
   4 Mission Power Eng’g Co., 883 F. Supp. at 492.
   5        Here, there is no crisis. GM admits it was prepared to respond to Plaintiffs’
   6 Second Amended Complaint in time to meet its own prior two-week extension.
   7 Furthermore, GM’s counsel has met and conferred with Plaintiffs’ counsel and
   8 indicated that GM intends to file a Motion to Dismiss Plaintiffs’ Second Amended
   9 Complaint. GM argues that “the brief 21 day extension is necessary so that GM can
  10 evaluate the effect of the recall on the claims and defenses in this litigation and
  11 avoid burdening the Court and the parties with unnecessary motion practice.” (ECF
  12 No. 62, p. 4). But GM’s ex parte application burdens the Court, the Plaintiffs, and
  13 their counsel with just that. And it’s left as a mystery how GM’s own Safety Recall
  14 affects its arguments under Rule 12(b)(6) to dismiss claims based on Plaintiffs’
  15 allegations.
  16        Second, despite the selective wording of its motion, GM is the only party with
  17 fault for creating this supposed crisis. GM cannot be surprised by its own massive
  18 Safety Recall of 3.5 million Class Vehicles following a NHTSA investigation
  19 ongoing since October of 2018 and its own recall in Canada in July of 2019.
  20        GM’s improper ex parte request is a litigation delay tactic, just as its
  21 unsupported Motion to Dismiss filed tomorrow will also be. This litigation has been
  22 pending for nearly a year, yet GM continues to avoid responding to the allegations
  23 that it now admits are true. GM has now openly admitted to nearly every aspect of
  24 its fraud on millions of consumers, and the putative class members need relief.
  25 ///
  26 ///
  27 ///
  28 ///
                                                 3           PLAINTIFFS’ OPPOSITION TO GENERAL
                                                            MOTORS LLC’S EX PARTE APPLICATION
Case 5:18-cv-02153-DMG-SP Document 64 Filed 09/16/19 Page 5 of 6 Page ID #:587




   1        GM’s ex parte application should be denied, and Plaintiffs request that the
   2 Court consider whether GM and its counsel have met their obligations under Rule
   3 11.3
   4
   5 DATED: September 16, 2019            Respectfully submitted,
   6
                                          CORY WATSON, P.C.
   7
   8
   9                                      By: /s/ Adam W. Pittman
  10                                          F. Jerome Tapley
                                                [admitted Pro Hac Vice]
  11                                            jtapley@CoryWatson.com
                                              Ryan Lutz
  12                                            [admitted Pro Hac Vice]
                                                rlutz@CoryWatson.com
  13                                          Adam W. Pittman
  14                                            [admitted Pro Hac Vice]
                                                apittman@CoryWatson.com
  15                                          2131 Magnolia Avenue South
                                              Birmingham, Alabama 35205
  16                                          Tel.: (205) 328-2200
                                              Fax: (205) 324-7896
  17
  18
                                          KIESEL LAW LLP
  19                                         Paul R. Kiesel, State Bar No. 119854
  20                                           kiesel@kiesel.law
                                             Jeffrey A. Koncius, State Bar No. 189803
  21
       3
       “[A]n attorney or unrepresented party certifies that to the best of the person’s
  22 knowledge, information, and belief, formed after an inquiry reasonable under the
  23 circumstances,” that: “(1) it is not being presented for any improper purpose, such as
     to … cause unnecessary delay”; “(2) the … legal contentions are warranted by
  24 existing law or by a non-frivolous argument”; and “(3) the factual contentions have
  25 evidentiary support … .” Fed. R. Civ. P. 11(b). While a Rule 11 motion by Plaintiffs
     requires exercise of a 21-day safe harbor, “[o]n its own, the court may order an
  26 attorney, law firm, or party to show cause why conduct specifically described in the
  27 order has not violated Rule 11(b).” Fed. R. Civ. P. 11(c)(3).
  28
                                                4           PLAINTIFFS’ OPPOSITION TO GENERAL
                                                           MOTORS LLC’S EX PARTE APPLICATION
Case 5:18-cv-02153-DMG-SP Document 64 Filed 09/16/19 Page 6 of 6 Page ID #:588




   1                                       koncius@kiesel.law
                                          Melanie M. Palmer, State Bar No. 286752
   2                                       palmer@kiesel.law
   3                                      8648 Wilshire Boulevard
                                          Beverly Hills, California 90211-2910
   4                                      Tel.: (310) 854-4444
                                          Fax: (310) 854-0812
   5
   6
                                      WYLY~ROMMEL, PLLC
   7                                    James C. Wyly
   8                                      [admitted Pro Hac Vice]
                                          jwyly@wylyrommel.com
   9                                    Sean F. Rommel
  10                                      [admitted Pro Hac Vice]
                                          srommel@wylyrommel.com
  11                                    4004 Texas Boulevard
  12                                    Texarkana, Texas 75503
                                        Tel.: (903) 334-8646
  13
  14                                  BEASLEY ALLEN
                                         Clay Barnett
  15                                      [admitted Pro Hac Vice]
  16                                      Clay.Barnett@beasleyallen.com
                                         4200 Northside Pkwy NW
  17                                     Building One, Suite 100
  18                                     Atlanta, GA 30327
                                         Tel.: (334) 269-2343
  19                                     Fax: (855) 674-1818
  20
  21
  22
  23
  24
  25
  26
  27
  28
                                            5         PLAINTIFFS’ OPPOSITION TO GENERAL
                                                     MOTORS LLC’S EX PARTE APPLICATION
